Execution Version

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
7th day of October 2013, by and between Empire State Realty Trust, Inc., a
Maryland corporation (the “Company”), and Anthony E. Malkin (the “Executive”).
W I T N E S S E T H:
WHEREAS, Malkin Holdings LLC (the “Supervisor”) intends to effect the
consolidation of certain office and retail properties in Manhattan and the
greater New York metropolitan area and management businesses supervised by the
Supervisor as set forth on Exhibit A into Empire State Realty Trust OP, L.P.
(the “Partnership”) and/or the Company, which Consolidation is conditioned,
among other things, upon the closing of an initial public offering of the
Company’s Class A common stock (the “Consolidation”); and
WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.Definitions.
(a)    “Accounting Firm” shall have the meaning set forth in Section 8 hereof.
(b)    “Accelerated Equity Vesting” shall have the meaning set forth in
Section 5(b)(iv) hereof.
(c)    “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Termination Date, (ii) any unpaid or unreimbursed expenses incurred
through the Termination Date in accordance with Section 4(g) hereof through the
Termination Date, (iii) any accrued but unused vacation time through the
Termination Date in accordance with the applicable Company Group policy and (iv)
any benefits provided under the Company’s employee benefit plans upon a
termination of employment, in accordance with the terms contained therein.
(d)    “Agreement” shall have the meaning set forth in the preamble hereto.
(e)    “Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.
(f)    “Base Salary” shall mean the salary provided for in Section 4(a) hereof
or any increased salary granted to Executive pursuant to Section 4(a) hereof.
(g)    “Board” shall mean the Board of Directors of the Company.




--------------------------------------------------------------------------------




(h)    “Cause” shall mean (i) fraudulent actions by Executive in the conduct of
his duties for the Company or the conviction of Executive of a felony, (ii)
Executive’s gross neglect of, or willful refusal or failure to perform, the
duties assigned to him (other than by reason of physical or mental incapacity),
(iii) Executive’s material breach of this Agreement, or (iv) Executive’s
material breach of the Code of Business Conduct and Ethics of the Company or any
member of the Company Group. Any such occurrence described in clause (ii), (iii)
or (iv) in the preceding sentence that is curable shall constitute “Cause” only
after the Company has given Executive sixty (60) days written notice of such
violation, and then only if such occurrence is not cured; provided, however,
that Executive shall be provided such additional time as is reasonably necessary
to cure if Executive has, within such sixty (60) day period, taken reasonable
steps designed to cure such violation.
(i)    “Change in Control” shall have the meaning set forth in the Empire State
Realty Trust, Inc. and Empire State Realty OP, L.P. 2013 Equity Incentive Plan.
(j)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.
(k)    “Company” shall have the meaning set forth in the preamble hereto.
(l)    “Company Group” shall mean the Company together with any direct or
indirect subsidiaries of the Company.
(m)    “Compensation Committee” shall mean the Compensation Committee of the
Board.
(n)    “Confidential Information” shall have the meaning set forth in
Section 6(b) hereof.
(o)    “Consolidation” shall have the meaning set forth in the recitals hereto.
(p)    “Delay Period” shall have the meaning set forth in Section 11(a) hereof.
(q)    “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred eighty (180)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician mutually agreed to by the Company and Executive. The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.
(r)    “Earned Bonus” shall have the meaning set forth in Section 5(b)(ii)
hereof.
(s)    “Excise Tax” shall have the meaning set forth in Section 8 hereof.
(t)    “Executive” shall have the meaning set forth in the preamble hereto.

-2-

--------------------------------------------------------------------------------




(u)    “Good Reason” shall mean, without Executive’s written consent, (i) a
material breach by the Company of this Agreement, any equity award agreement or
any other written agreement between the Company and Executive; (ii) a diminution
of, or reduction or adverse alteration of, Executive’s titles, duties,
authorities or responsibilities or reporting lines, or the Company’s assignment
of duties, responsibilities or reporting requirements that are materially
inconsistent with his positions or that materially expand his duties,
responsibilities, or reporting requirements, including a failure (A) of the
Board to nominate Executive for election to the Board or (B) to elect or
re-elect, or the removal of, Executive as a member of the Board; (iii) any
requirement by the Company that Executive relocate to a principal place of
business outside of the New York City metropolitan area; or (iv) a material
reduction in Executive’s base salary or target Annual Bonus opportunity.
(v)    “Indemnification Agreement” shall mean the Indemnification Agreement by
and between Executive, the Company and the Partnership dated October 7, 2013.
(w)    “Malkin Family” shall mean Executive, Peter L. Malkin, each of their
lineal descendants (including spouses of any of the foregoing), any estates of
any of the foregoing, any trusts now or hereafter established for the benefit of
any of the foregoing, or any corporation, partnership, limited liability company
or other legal entity controlled by Executive or any permitted successor in such
entity for the benefit of any of the foregoing.
(x)    “Payment” shall have the meaning set forth in Section 8 hereof.
(y)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(z)    “Proceeding” shall mean any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other.
(aa)    “Pro-Rata Bonus” shall have the meaning set forth in Section 5(b)(iii)
hereof.
(bb)    “Release of Claims” shall mean the Release of Claims in the form
attached hereto as Exhibit B.
(cc)    “Restricted Period” shall have the meaning set forth in Section 6(c)
hereof.
(dd)    “Safe Harbor Amount” shall have the meaning set forth in Section 8
hereof.
(ee)    “Severance Benefits” shall have the meaning set forth in Section 5(i)
hereof.
(ff)    “Term” shall have the meaning set forth in Section 2 hereof.

-3-

--------------------------------------------------------------------------------




(gg)    “Termination Date” shall mean the date Executive’s employment with the
Company terminates.
Section 2.    Acceptance and Term.
The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term shall commence
on the Consolidation and, unless terminated sooner as provided in Section 5
hereof, shall continue during the period ending on the close of business of the
three (3) year anniversary of the Consolidation (the “Initial Term”), provided
that the Term shall be automatically extended subject to earlier termination as
provided in Section 5 hereof, for up to two successive additional one (1) year
periods (the “Additional Terms”), unless, at least sixty (60) days prior to the
end of the Initial Term or the then Additional Term, the Company or Executive
has notified the other in writing that the Term shall terminate at the end of
the then current Term (which notice and non-extension of the Term shall not be
treated as a termination by the Company without Cause or an event that
constitutes Good Reason, and Executive shall not be entitled to any Severance
Benefits upon such termination of this Agreement). The term of Executive’s
employment hereunder as from time to time extended or renewed is hereafter
referred to as the “Term.”
Section 3.    Position, Duties, and Responsibilities; Place of Performance.
(a)    Position, Duties, and Responsibilities. During the Term, Executive shall
be employed and serve as Chairman, Chief Executive Officer and President of the
Company. In this capacity, Executive shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities consistent with such positions as may
be assigned to Executive from time to time by the Board. Executive shall report
directly and exclusively to the Board and shall be the most senior executive
officer of the Company with all employees of the Company Group reporting to him
or his designees.
(b)    Board Membership. The Board shall take such action as may be necessary to
appoint or elect Executive as a member of the Board as of the Consolidation.
Thereafter, until the later of the date on which (i) Executive is no longer
serving as Chief Executive Officer and (ii) Executive and Executive’s affiliates
(including the Malkin Family) no longer hold (x) on a consolidated basis at
least fifty percent (50%) of the Company’s Class A common stock, Class B common
stock and operating partnership units in the Partnership held by Executive and
Executive’s affiliates (including the Malkin Family) as of the Consolidation and
(y) ten percent (10%) or more of the voting power of the Company’s common stock
voting together as a single class, the Board shall cause Executive to be
nominated for re-election to the Board at the expiration of the then current
term; provided, however, that, unless Executive has resigned as a director, if
the ownership thresholds are satisfied the foregoing obligation shall survive
the expiration of the Term if Executive’s employment with the Company continues
beyond the expiration of the Term or the termination of Executive’s employment
for any reason (other than for Cause) and shall not be required to the extent
prohibited by legal or regulatory requirements. Executive also agrees to serve
as an officer and/or director of any other member of the Company

-4-

--------------------------------------------------------------------------------




Group if so elected or appointed from time to time, in each case without
additional compensation.
(c)    Performance. Executive shall devote a majority of his business time,
attention, skill, and efforts to the performance of his duties under this
Agreement. Notwithstanding the foregoing, nothing herein shall preclude
Executive from (i) serving as a member of the board of directors or advisory
boards of any organization (or their equivalents in the case of a non-corporate
entity) with the prior written consent of the Board (provided that the Board
will consider any request made by Executive in good faith and such consent shall
not be unreasonably withheld, delayed or conditioned), (ii) engaging in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing his and his family’s personal investments (including properties
and businesses that are not being contributed to the Company Group in the
Consolidation), including providing services to or maintaining a family office
for purposes of managing such investments; provided, however, that (x) the
activities set out in clauses (i), (ii), and (iii) shall be limited by Executive
so as not to interfere materially, individually or in the aggregate, with the
performance of his duties and responsibilities hereunder or create a potential
business or fiduciary conflict and (y) with respect to the activities set out in
clause (iii), such activities shall be limited to non-controlling investments to
the extent such investments are office or retail real estate properties located
in New York County, New York, Fairfield County, Connecticut, Westchester County,
New York, and any other geographic area in which the Company invests in such
properties. The Company hereby acknowledges that Executive shall be entitled to
continue serving as a member of the Urban Land Institute, the Real Estate
Roundtable, the Board of Governors of the Real Estate Board of New York, the
Committee Encouraging Corporate Philanthropy, the Advisory Council of the
National Resource Defense Council’s Center for Market Innovation, the Advisory
Council of the Harvard Stem Cell Institute, and the advisory board of
MissionPoint Capital Partners and as a Senior Advisor to RRE Ventures.
(d)    Principal Place of Employment. Executive’s principal place of business
will be at the Company’s headquarters office located in New York, New York,
although Executive understands and agrees that he may be required to travel from
time to time for business reasons. Notwithstanding the foregoing, Executive and
the Company acknowledge and agree that the foregoing shall not preclude
Executive from performing his duties hereunder at other locations from time to
time.
Section 4.    Compensation and Benefits.
During the Term, Executive shall be entitled to the following:
(a)    Base Salary. Executive shall be paid an annualized Base Salary, payable
in accordance with the regular payroll practices of the Company, of not less
than $500,000, subject to annual review by the Compensation Committee for
increase, but not decrease.
(b)    Annual Bonus. Executive shall be eligible for an annual cash incentive
bonus award determined by the Compensation Committee in respect of each fiscal
year during the Term (the ”Annual Bonus”). The target Annual Bonus for each
fiscal year shall be 200% of

-5-

--------------------------------------------------------------------------------




Base Salary, with the actual Annual Bonus payable being based upon the level of
achievement of annual Company and individual performance objectives for such
fiscal year, as determined by the Compensation Committee in good faith after
consultation with Executive. The Annual Bonus shall be reasonable in light of
the contribution made by Executive for such fiscal year in relation to the
contributions made by and bonuses paid to other senior executives of the Company
Group and shall be paid to Executive at the same time as annual bonuses are
generally payable to other senior executives of the Company Group, but in no
event later than March 15th following the end of the fiscal year to which such
Annual Bonus relates.
(c)    Long-Term Incentive Awards. Executive shall be eligible for equity grants
and other long-term incentives at the same time as equity grants and other
long-term incentive awards are granted to other senior executives of the Company
Group generally, subject to approval of the Compensation Committee in its
discretion. The amount of such equity grants or other long-term incentives, if
any, shall be no less than that granted to other senior executives of the
Company Group and shall be reasonable in light of the contribution made by
Executive in relation to the contributions made by and long-term incentives
granted to other senior executives of the Company Group and the terms and
conditions of such grants or incentives shall be no less favorable than those
applicable to awards of a similar nature made to other senior executives of the
Company Group.  
(d)    Vacation. Executive shall be entitled to vacation in accordance with the
applicable Company Group policy, as in effect from time to time, but in no event
less than five (5) weeks of paid vacation per calendar year.
(e)    Benefits. Executive shall be eligible to participate in all employee
benefit programs and perquisites, including any group insurance,
hospitalization, medical, dental, vision, health and accident, disability, life
insurance, deferred compensation, fringe benefit and retirement plans of the
Company Group to the extent that he is eligible under the general provisions
thereof and on a basis which is no less favorable than is provided to other
senior executives of the Company Group generally. Nothing contained herein shall
be construed to limit the Company’s ability to amend, suspend, or terminate any
employee benefit program or perquisite at any time without providing Executive
notice, and the right to do so is expressly reserved.
(f)    Automobile. The Company shall make available to Executive a leased or
company-owned automobile and driver during the Term for Executive’s business and
personal use for up to $150,000 (as adjusted to reflect changes in the Consumer
Price Index for the New York City metropolitan area) for each twelve (12) month
period during the Term.
(g)    Business Expenses. The Company shall pay or reimburse Executive for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses and the reporting of such expenses. Any payments or
reimbursements will be made within thirty (30) days after submission of written
documentation substantiating such expenses, in a form reasonably acceptable to
the Company.

-6-

--------------------------------------------------------------------------------




(h)    Office and Support. So long as Executive is providing services to the
Company in any capacity, whether during or after the Term, the Company shall
provide Executive with an administrative assistant and office space and business
services that are appropriate with respect to the level of services provided by
Executive. The provisions of this Section 4(h) shall survive the expiration of
the Term if Executive’s employment with the Company continues beyond the
expiration of the Term or the termination of Executive’s employment for any
reason.
Section 5.    Termination of Employment.
(a)    General. The Term shall terminate earlier than as provided in Section 2
hereof upon the earliest to occur of (i) Executive’s death, (ii) a termination
by reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive,
Executive shall resign from any and all directorships, committee memberships,
and any other positions Executive holds with the Company or any other member of
the Company Group. Notwithstanding anything herein to the contrary, the payment
(or commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Code) upon a termination
of employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the Termination Date)
shall be paid (or commence to be paid) to Executive on the schedule set forth in
this Section 5 as if Executive had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”
(b)    Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or his estate or his beneficiaries, as the case
may be, shall be entitled to:
(i)    The Accrued Obligations;
(ii)    Any earned but unpaid Annual Bonus with respect to any completed fiscal
year that has ended prior to the Termination Date, which amount shall be paid at
such time annual bonuses are generally paid to other senior executives of the
Company Group, but in no event later than March 15th following the end of the
fiscal year to which such Annual Bonus relates (“Earned Bonus”);
(iii)    Subject to achievement of the applicable performance conditions for the
fiscal year of the Company in which Executive’s termination occurs (disregarding
any subjective performance goals and any other exercise by the Compensation
Committee of negative discretion), payment of the Annual Bonus that would
otherwise have been earned in respect of the fiscal year in which such
termination occurred, pro-

-7-

--------------------------------------------------------------------------------




rated to reflect the number of days Executive was employed during such fiscal
year, which amount shall be paid at such time annual bonuses are generally paid
to other senior executives of the Company Group, but in no event later than
March 15th following the last day of the fiscal year in which the Termination
Date occurred (the “Pro-Rata Bonus”); and
(iv)    Any service-based vesting or service requirements with respect to any
equity grant and other long-term incentive award previously granted to Executive
and then outstanding shall become vested and non-forfeitable as of the
Termination Date and any performance-based equity grant and other long-term
incentive award previously granted to Executive and then outstanding that has
not been earned as of the Termination Date shall be earned at a pro-rata amount
based on the actual performance for the performance period as of the Termination
Date, and, in other respects, such awards shall be governed by the plans,
programs, agreements, or other documents, as applicable, pursuant to which such
awards were granted. In addition, all stock options held by Executive on the
Termination Date shall remain exercisable until the earliest of (x) the
expiration of the original term and (z) the three (3) year anniversary of the
Termination Date. The benefits provided for by this Section 5(b)(iv) are
referred to as “Accelerated Equity Vesting”.
(c)    Termination by the Company with Cause.
(i)    The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination,
provided, such notice is given within one hundred eighty (180) days of the
discovery of the Cause event by the Chairman of the Audit Committee of the Board
or Chairman of the Compensation Committee. Notwithstanding anything herein to
the contrary, Executive shall not be deemed to have been terminated for Cause
without (A) advance written notice provided to Executive of not less than
fourteen (14) days prior to the Termination Date setting forth the Company’s
intention to consider terminating Executive for Cause including a statement of
the anticipated date of termination and the basis for such termination for
Cause, (B) an opportunity for Executive, together with his counsel, to be heard
before the Board during the fourteen (14) day period preceding the anticipated
date of termination, (C) a duly adopted resolution of the Board stating that the
actions of Executive constituted Cause and the basis for such termination for
Cause, and (D) a written determination provided by the Board setting forth the
acts and/or omissions that form the basis of such termination for Cause. Any
resolution or determination made by the Board described in the immediately
preceding sentence shall require an affirmative vote of at least a two-thirds
majority of the members of the Board (other than Executive) and shall be subject
to de novo review by an arbitrator. Any purported termination of employment of
Executive by the Company which does not meet each requirement described herein
shall be treated for all purposes as a termination of employment without Cause
as described in Section 5(d) hereof.

-8-

--------------------------------------------------------------------------------




(ii)    In the event that the Company terminates Executive’s employment with
Cause, he shall be entitled only to the Accrued Obligations.
(d)    Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:
(i)    The Accrued Obligations;
(ii)    The Earned Bonus;
(iii)    The Pro-Rata Bonus;
(iv)    Accelerated Equity Vesting;
(v)    An amount equal to two hundred percent (200%) of the sum of (x)
Executive’s then-current Base Salary and (y) the average Annual Bonus paid to
Executive over the most recently completed three (3) fiscal years (or if
Executive was not eligible to receive an Annual Bonus with respect to any of the
three (3) fiscal years immediately preceding the fiscal year in which the
Termination Date occurs, the average shall be determined for that period of
fiscal years, if any, for which Executive was eligible to receive an Annual
Bonus), which amount shall be paid in a lump-sum on the sixtieth (60th) day
following the Termination Date; and
(vi)    To the extent permitted by applicable law and without penalty to the
Company, subject to Executive’s election of COBRA continuation coverage under
the Company’s group health plan, on the first regularly scheduled payroll date
of each month for the eighteen (18)-month period commencing after the
Termination Date, the Company will pay Executive an amount equal to the
difference between Executive’s monthly COBRA premium cost and the premium cost
to Executive as if Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars); provided, that any payments described herein shall cease in the event
that Executive becomes eligible to receive health benefits from another employer
that are substantially similar to those Executive was entitled to receive
immediately prior to the Termination Date.
(e)    Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within ninety (90) days of the occurrence of such event. During such thirty (30)
day notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon
expiration of such cure period, and Executive shall be entitled to the same
payments and benefits as provided in Section 5(d) hereof for a termination by
the Company

-9-

--------------------------------------------------------------------------------




without Cause, subject to the same conditions on payment and benefits as
described in Section 5(d) hereof.
(f)    Termination by Executive without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company thirty (30) days’
written notice of such termination. In the event of a termination of employment
by Executive under this Section 5(f), Executive shall be entitled only to the
Accrued Obligations and the Earned Bonus. In the event of termination of
Executive’s employment under this Section 5(f), the Company may, in its sole and
absolute discretion, by written notice accelerate such date of termination
without changing the characterization of such termination as a termination by
Executive without Good Reason.
(g)    Termination following a Change in Control. Notwithstanding anything
herein to the contrary, in the event that Executive’s employment is terminated
by the Company without Cause (other than due to death or Disability) or by
Executive with Good Reason during the two (2) year period commencing on the date
of a Change in Control, Executive shall be entitled to the same payments and
benefits as provided in Section 5(d) hereof for a termination by the Company
without Cause, subject to the same conditions on payment and benefits as
described in Section 5(d) hereof, except that (i) for purposes of the
Accelerated Equity Vesting provided pursuant to Section 5(d)(iv), any
performance-based equity grant and other long-term incentive award previously
granted to Executive and then outstanding that has not been earned as of the
Termination Date shall be earned based on the actual performance for the
performance period as of the Termination Date and (ii) for purposes of the
payment pursuant to Section 5(d)(v), the applicable percentage shall be three
hundred percent (300%).
(h)    Employment following Expiration of the Term. If Executive’s employment
with the Company continues beyond the expiration of the Term, Executive shall be
considered an “at-will” employee and shall not be entitled to any payments or
benefits under this Agreement upon any subsequent termination of employment for
any reason whatsoever. For the sake of clarity, the Restricted Period shall
automatically expire on the expiration of the Term if Executive’s employment
with the Company continues beyond the expiration of the Term.
(i)    Release. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), (e), (f) or (g) of this Section 5 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Executive’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any revocation period contained in such Release of
Claims) within sixty (60) days following the Termination Date. If Executive
fails to execute the Release of Claims in such a timely manner so as to permit
any revocation period to expire prior to the end of such sixty (60) day period,
or timely revokes his acceptance of such release following its execution,
Executive shall not be entitled to any of the Severance Benefits. Further, to
the extent that any of the Severance Benefits constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code, any payment of any
amount or provision of any benefit otherwise scheduled to occur prior to the
sixtieth (60th) day following the Termination Date, but for the condition on
executing the Release of Claims as set forth herein, shall not be

-10-

--------------------------------------------------------------------------------




made until the first regularly scheduled payroll date following such sixtieth
(60th) day, after which any remaining Severance Benefits shall thereafter be
provided to Executive according to the applicable schedule set forth herein. For
the avoidance of doubt, in the event of a termination due to Executive’s death
or Disability, Executive’s obligations herein to execute and not revoke the
Release of Claims may be satisfied on his behalf by his estate or a person
having legal power of attorney over his affairs.
Section 6.    Restrictive Covenants.
(a)    General. Executive acknowledges and agrees that (i) the agreements and
covenants contained in this Section 6 are (A) reasonable and valid in
geographical and temporal scope and in all other respects and (B) essential to
protect the value of the Company Group’s business and assets, and (ii) by his
employment with the Company, Executive will obtain knowledge, contacts,
know-how, training, and experience, and there is a substantial probability that
such knowledge, know-how, contacts, training, and experience could be used to
the substantial advantage of a competitor of the Company Group and to the
Company Group’s substantial detriment.
(b)    Confidential Information. Except as directed or authorized by the
Company, Executive agrees that he will not, at any time during or after the
Term, make use of or divulge to any other Person any trade or business secret,
process, method, or means, or any other confidential information concerning the
business or policies of the Company Group that he may have learned in connection
with his employment hereunder and that he knows to be confidential or
proprietary (“Confidential Information”). Executive’s obligation under this
Section 6(b) shall not apply to any information that (i) is known publicly
without the fault of Executive, (ii) is in the public domain or hereafter enters
the public domain without the fault of Executive, or (iii) is required to be
disclosed by Executive to, or by, any governmental or judicial authority
(provided that Executive provides the Company Group with prior notice of the
contemplated disclosure and reasonably cooperates with the Company Group at its
expense in seeking a protective order or other appropriate protection of such
information). Executive agrees not to remove from the premises of any member of
the Company Group, except as an employee, officer or director of the Company
Group in pursuit of the business of the Company Group or except as specifically
permitted in writing by the Board, any document or other object containing or
reflecting any such Confidential Information. Executive recognizes that all such
documents and objects, whether developed by him or by someone else, will be the
sole exclusive property of the Company Group. Upon termination of his employment
hereunder, Executive shall forthwith deliver to the Company Group all such
Confidential Information, including, without limitation, all lists of customers,
correspondence, accounts, records, and any other documents or property made or
held by him or under his control in relation to the business or affairs of the
Company Group, and no copy of any such Confidential Information shall be
retained by him.
(c)    Non-Competition. Executive covenants and agrees that during the period
commencing on the Consolidation and ending on the twenty-four (24) month
anniversary of the Termination Date (the “Restricted Period”), Executive shall
not, directly or indirectly (individually, or through or on behalf of another
entity as owner, partner, agent, employee,

-11-

--------------------------------------------------------------------------------




consultant, or in any other capacity), engage, participate or assist, as an
owner, partner, employee, consultant, director, officer, trustee or agent in any
element of the Business (as defined below) (other than in connection with
Executive’s services to, and ownership interests in, the Company Group);
provided, however, the foregoing restrictions shall not prohibit Executive from
(x) engaging in any activities permitted under Section 3(c), (y) acquiring as an
investment securities representing not more than one percent (1%) of the
outstanding voting securities of any publicly held corporation engaged in the
Business or from indirectly acquiring securities of any company engaged in the
Business as a result of being a passive investor in any mutual fund, hedge fund,
private equity fund, or similar pooled account so long as Executive’s interest
therein is less than one percent (1%) and he has no role in selecting, managing
or advising with respect to investments thereof, or (z) providing services to a
subsidiary, division or unit of any entity that engages in the Business so long
as Executive and such subsidiary, division or unit does not engage in the
Business so long as Executive provides written notice to the Company at least
ten (10) business days prior to the commencement of providing any services to
such subsidiary, division or unit. For the purposes of this Section 6(c), the
“Business” shall mean the acquisition, development, management, leasing or
financing of any office or retail real estate property located in New York
County, New York, Fairfield County, Connecticut, Westchester County, New York,
and any other geographic area in which the Company engages in such activities
and any business activity that represents a significant portion of the business
activity of the Company (measured as at least ten percent (10%) of the Company’s
revenues on a trailing 12-month basis); provided, however, that (i) if Executive
is directly or indirectly engaged in any business activity before the Company
engages in such business activity, Executive and the Company shall negotiate in
good faith to resolve such conflict prior to the Company treating such conflict
as a violation of this Section 6(c) and (ii) Executive shall not be permitted to
commence any new business activity if the Company previously engaged in such
activity regardless of whether the revenues from such activity exceeds the ten
percent (10%) threshold.
(d)    Non-Interference. During the Restricted Period, Executive shall not,
directly or indirectly, for his own account or for the account of any other
Person, (i) encourage, solicit or induce, or in any manner attempt to encourage,
solicit or induce, any Person employed by, or providing consulting services to
the Company Group to terminate such Person’s employment or services (or, in the
case of a consultant, to materially reduce such services) with the Company
Group, or (ii) hire any Person who was employed by the Company Group within the
twelve (12) month period prior to the date of such hiring.
(e)    Mutual Non-Disparagement. During the Term and at all times following
Executive’s termination of employment for any reason, (i) Executive covenants
and agrees that he will not, nor induce others to, disparage any member of the
Company Group, its past and present officers, directors, employees, products or
services and (ii) the Company shall not, and shall instruct members of its Board
and the senior executives of the Company Group not to, disparage Executive.
Nothing herein shall prohibit any party (i) from disclosing that Executive is no
longer employed by the Company, (ii) from responding truthfully to any
governmental investigation, legal process or inquiry related thereto, (iii) from
making a good faith rebuttal of the other party’s untrue or misleading
statement. For purposes of this Agreement, the term “disparage” means any
statements, whether orally, in writing or through any medium (including,

-12-

--------------------------------------------------------------------------------




but not limited to, the press or other media, computer networks or bulletin
boards, or any other form of communication), that intentionally disparage,
defame, or otherwise damage or assail the reputation, integrity or
professionalism of the other party.
(f)    Post-Termination Cooperation. Executive agrees that following the
termination of his employment, he will continue to provide reasonable
cooperation to the Company and/or any other member of the Company Group and its
or their respective counsel in connection with any Proceeding relating to any
matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge. The Company shall pay Executive at
an hourly rate based upon Executive’s Base Salary as of the Termination Date and
reimburse Executive for reasonable out-of-pocket expenses incurred with respect
to his compliance with this Section 6(f). Executive also agrees that, in the
event that he is subpoenaed by any Person (including, but not limited to, any
government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise) that in any way relates to his employment by the
Company and/or any other member of the Company Group, he will give prompt notice
of such request to the Company and will make no disclosure until the Company
Group has had a reasonable opportunity to contest the right of the requesting
Person. Without limiting the generality of the foregoing, to the extent any
member of the Company Group seeks Executive’s assistance, the Company Group will
use reasonable commercial efforts, whenever possible, to provide him with
reasonable advance notice of its need for him and will attempt to coordinate
with him the time and place at which his assistance will be provided with the
goal of minimizing the impact of such assistance on any other material
pre-scheduled business commitment that Executive may have. Executive’s
cooperation described in this Section 6(f) shall be subject to the maintenance
of the indemnification and directors’ and officers’ liability insurance policy
described in Section 18 hereof.
(g)    Blue Pencil. If any court of competent jurisdiction shall at any time
deem the duration or the geographic scope of any of the provisions of this
Section 6 unenforceable, the other provisions of this Section 6 shall
nevertheless stand, and the duration and/or geographic scope set forth herein
shall be deemed to be the longest period and/or greatest size permissible by law
under the circumstances, and the parties hereto agree that such court shall
reduce the time period and/or geographic scope to permissible duration or size.
(h)    Breach of Restrictive Covenants. Without limiting the remedies available
to the Company Group, Executive acknowledges that a breach of any of the
covenants contained in Section 6 hereof may result in material irreparable
injury to the Company Group for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely, and that
in the event of such a breach or threat thereof, the Company Group shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 6 hereof,
restraining Executive from engaging in activities prohibited by Section 6 hereof
or such other relief as may be required specifically to enforce any of the
covenants in Section 6 hereof.
Section 7.    Representations and Warranties of Executive.

-13-

--------------------------------------------------------------------------------




Executive represents and warrants to the Company that—
(a)    Executive is entering into this Agreement voluntarily and that his
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by him of any agreement to which he is
a party or by which he may be bound;
(b)    Executive has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and
(c)    in connection with his employment with the Company, Executive will not
use any confidential or proprietary information he may have obtained in
connection with employment with any prior employer.
Section 8.    Golden Parachute Tax Provisions.
If there is a change in ownership or control of the Company that would cause any
payment or distribution by the Company or any other Person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less than the amount of the
Payments that would subject Executive to the Excise Tax (the “Safe Harbor
Amount”). If a reduction in the Payments is necessary so that the Payments equal
the Safe Harbor Amount and none of the Payments constitutes nonqualified
deferred compensation (within the meaning of Section 409A of the Code), then the
reduction shall occur in the manner Executive elects in writing prior to the
date of payment. If any Payment constitutes nonqualified deferred compensation
or if Executive fails to elect an order, then the Payments to be reduced will be
determined in a manner which has the least economic cost to Executive and, to
the extent the economic cost is equivalent, will be reduced in the inverse order
of when payment would have been made to Executive, until the reduction is
achieved. All determinations required to be made under this Section 7, including
whether and when the Safe Harbor Amount is required and the amount of the
reduction of the Payments and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Company (the “Accounting Firm”). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any determination by the Accounting
Firm shall be binding upon Company and Executive.
Section 9.    Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not

-14-

--------------------------------------------------------------------------------




provided any tax advice to him in connection with this Agreement and that he has
been advised by the Company to seek tax advice from his own tax advisors
regarding this Agreement and payments that may be made to him pursuant to this
Agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.
Section 10.    Set Off; Mitigation.
The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall not be subject to set-off, counterclaim,
or recoupment of amounts owed by Executive to the Company or its affiliates.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and except
as provided in Section 5(d)(vi), the amount of any payment provided for pursuant
to this Agreement shall not be reduced by any compensation earned as a result of
Executive’s other employment or otherwise.
Section 11.    Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary—
(a)    Any payment otherwise required to be made hereunder to Executive at any
date as a result of the termination of Executive’s employment shall be delayed
for such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(b)    Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(c)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d)    The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Section 409A of the Code and the
regulations and guidance promulgated thereunder and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in accordance with
such intent.

-15-

--------------------------------------------------------------------------------




Section 12.    Successors and Assigns; No Third-Party Beneficiaries.
(a)    The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company will provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith.
(b)    Executive. Executive’s rights and obligations under this Agreement shall
not be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder shall be paid in accordance with
the terms of this Agreement to Executive’s devisee, legatee, or other designee,
or if there be no such designee, to Executive’s estate.
(c)    No Third-Party Beneficiaries. Except as otherwise set forth in Section
5(b) or Section 12(b) hereof, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Company, the other members
of the Company Group, and Executive any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement.
Section 13.    Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 14.    Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 15.    Governing Law; Interpretation.

-16-

--------------------------------------------------------------------------------




This Agreement shall be construed in accordance with and governed for all
purposes by the laws and public policy (other than conflict of laws principles)
of the State of New York applicable to contracts executed and to be wholly
performed therein.
Section 16.    Dispute Resolution.
Except to the extent necessary for the Company or any member of the Company
Group or their successors or assigns to seek injunctive relief or other
equitable relief described in Section 6(h), arbitration will be the method of
resolving disputes under this Agreement. Notwithstanding the foregoing, the
parties agree that before proceeding to arbitration, they will attempt in good
faith to promptly resolve such dispute by mediation in New York, New York. The
mediation will commence within forty-five (45) days of request therefore and
will be before a single mediator selected by the Company and Executive from a
list provided by Judicial Arbitration and Mediation Services, Inc. (“JAMS”). If
the parties are unable to mutually select a mediator, then the mediator shall be
appointed by JAMS. If any dispute is not resolved to the satisfaction of the
parties in mediation or, unless the parties mutually agree otherwise, the
dispute remains unresolved following thirty (30) days after the commencement of
the mediation, the arbitration shall be held before a single arbitrator selected
by the Company and Executive from a list provided by JAMS. All arbitrations
arising out of this Agreement shall be conducted in New York, New York in
accordance with the JAMS rules then in effect for executive employment disputes
and arbitrations. If the Company and Executive cannot agree on a single
arbitrator, the arbitration shall be conducted before a panel of three
arbitrators, one selected by each party hereto and the third arbitrator selected
by the parties’ two arbitrators from a list provided by JAMS. Any award entered
by the arbitrator shall be final, binding and nonappealable and judgment may be
entered thereon by either party in accordance with applicable law in any court
of competent jurisdiction. This arbitration provision shall be specifically
enforceable. The arbitrators shall have no authority to modify any provision of
this Agreement or to award a remedy for a dispute involving this Agreement other
than a benefit specifically provided under or by virtue of this Agreement. The
Company shall be responsible for paying the fees and costs of the mediator and
arbitrator along with other mediation or arbitration-specific fees (except, if
applicable, Executive’s petitioner’s filing fees) and its own expenses and
Executive shall be responsible for his own expenses relating to the conduct of
the mediation or arbitration (including reasonable attorneys’ fees and
expenses), provided, however, the Company shall reimburse Executive for his
costs and expenses in connection with such contest or dispute in the event
Executive prevails, as determined by the arbitrator.
Section 17.    Legal Fees.
The Company will promptly pay or reimburse Executive for all reasonable and
documented legal fees and related expenses incurred in connection with the
drafting, negotiation and execution of this Agreement and any other documents
and agreements entered into by him in connection with his commencement of
employment with the Company or the Consolidation.
Section 18.    Indemnification; Liability Insurance.

-17-

--------------------------------------------------------------------------------




(a)In the event that Executive is made a party or threatened to be made a party
to any Proceeding, other than any Proceeding initiated by Executive or the
Company related to any contest or dispute between Executive and the Company or
any member of the Company Group with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of the Company or any member of the Company Group, or is or was
serving at the request of the Company as a director, officer, member, employee
or agent of another corporation or a partnership, joint venture, trust or other
enterprise, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted by applicable law from and against all liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys’ fees). To the fullest extent permitted
by law, costs and expenses incurred by Executive in defense of such Proceeding
(including attorneys’ fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on behalf of
Executive to repay the amounts so paid if it shall ultimately be determined than
Executive is not entitled to be indemnified by the Company under this Agreement.
The provisions of this Section 18(a) shall in no way limit, and shall be in
addition to, Executive’s rights to indemnification and advancement of expenses
provided under the Company’s by-laws or the Indemnification Agreement.
(b)During the Term and, while potential liability exists, thereafter, the
Company or its successor shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to Executive on
terms that are no less favorable than the coverage provided to directors and
senior executives of the Company Group.
Section 19.    Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Executive may be given to Executive personally
or may be mailed to Executive at Executive’s last known address, as reflected in
the Company’s records.
(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.
Section 20.    Section Headings.

-18-

--------------------------------------------------------------------------------




The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 21.    Entire Agreement.
This Agreement and the Indemnification Agreement (together with any exhibits
attached hereto or thereto) constitutes the entire understanding and agreement
of the parties hereto regarding the employment of Executive. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the parties relating to the subject
matter of this Agreement.
Section 22.    Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 5
through 23 of this Agreement (together with any related definitions set forth in
Section 1 hereof) shall survive to the extent necessary to give effect to the
provisions thereof.
Section 23.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual signature
or by signature delivered by facsimile or by e-mail as a portable data format
(.pdf) file or image file attachment.
*    *    *
[Signatures to appear on the following page.]



-19-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
EMPIRE STATE REALTY TRUST, INC.
_/s/ Thomas N. Keltner, Jr.________________
By: Thomas N. Keltner, Jr.
Title: Executive Vice President, General Counsel and Secretary
EXECUTIVE
__/s/ Anthony E. Malkin___________________
ANTHONY E. MALKIN





[Signature Page to Anthony E. Malkin Employment Agreement]

--------------------------------------------------------------------------------




Exhibit A
The following office and retail properties being contributed to the Partnership
and/or the Company in the Consolidation:
•    Empire State Building, New York, New York
•    One Grand Central Place, New York, New York
•    250 West 57th Street, New York, New York
•    501 Seventh Avenue, New York, New York
•    1333 Broadway, New York, New York
•    1350 Broadway, New York, New York
•    1359 Broadway, New York, New York
•    10 Bank Street, White Plains, New York
•    1542 Third Avenue, New York, New York
•    383 Main Avenue, Norwalk, Connecticut
•    69-97 Main Street, Westport, Connecticut
•    77 West 55th Street, New York, New York
•    1010 Third Avenue, New York, New York
•    Metro Center, One Station Place, Stamford, Connecticut
•    10 Union Square, New York, New York
•    103-107 Main Street, Westport, Connecticut
•    First Stamford Place, Stamford, Connecticut
•    500 Mamaroneck Avenue, Harrison, New York
•    Metro Tower (Parcel of land known as Parcel T), Stamford, Connecticut


The following management companies are being merged into the Partnership and/or
the Company in the Consolidation:
•    Malkin Holdings LLC
•    Malkin Properties, L.L.C.
•    Malkin Properties of New York, L.L.C.
•    Malkin Properties of Connecticut, Inc.
•    Malkin Construction Corp.








--------------------------------------------------------------------------------




Exhibit B
RELEASE OF CLAIMS
This General Release of Claims (this “Release”), dated as of _______, 20__,
confirms the following understandings and agreements between Empire State Realty
Trust, Inc., a Maryland corporation, (the “Company”) and Anthony E. Malkin
(hereinafter referred to as “you” or “your”).


In consideration of the promises set forth in that certain employment agreement
between you and the Company, dated as of October 7, 2013 (the “Employment
Agreement”), as well as any promises set forth in this Release, you and the
Company agree as follows:


Section 1.    Opportunity for Review and Revocation. You have [twenty-one
(21)][forty-five (45)] days to review and consider this Release. Notwithstanding
anything contained herein to the contrary, this Release will not become
effective or enforceable for a period of seven (7) calendar days following the
date of its execution, during which time you may revoke your acceptance of this
Release by notifying __________________, in writing. To be effective, such
revocation must be received by the Company no later than 5:00 p.m. on the
seventh calendar day following its execution. Provided that this Release is
executed and you do not revoke it, the eighth (8th) day following the date on
which this Release is executed shall be its effective date (the “Effective
Date”). In the event of your revocation of this Release pursuant to this
Section 1, this Release will be null and void and of no effect, and the Company
will have no obligations hereunder.
Section 2.    Employee Release and Waiver of Claims.
(a)    As used in this Release, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, in equity, or otherwise.
(b)    For and in consideration of the Severance Benefits (as defined in the
Employment Agreement), and other good and valuable consideration, you, for and
on behalf of yourself and your heirs, administrators, executors, and assigns,
effective as of the Effective Date, do fully and forever release, remise, and
discharge the Company, its direct and indirect parents, subsidiaries and
affiliates, and their respective successors and assigns, together with their
respective officers, directors, partners, stockholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof which you had, may have had, or now have against the Group, whether known
or unknown, for or by reason of any matter, cause or thing whatsoever, including
any claim arising out of or attributable to your employment or the termination
of your employment with the Company, whether for tort, breach of express or
implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual orientation. This
release of claims includes, but is not limited to, all claims arising under the
Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act,




--------------------------------------------------------------------------------




the Civil Rights Act of 1991, the Family Medical Leave Act, and the Equal Pay
Act, each as may be amended from time to time, and all other federal, state and
local laws, the common law and any other purported restriction on an employer’s
right to terminate the employment of employees.
(c)    You acknowledge and agree that as of the date you execute this Release,
you have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraph.
(d)    You specifically release all claims relating to your employment and its
termination under ADEA, a United States federal statute that, among other
things, prohibits discrimination on the basis of age in employment and employee
benefit plans.
(e)    Notwithstanding any provision of this Release to the contrary, by
executing this Release, you are not releasing any claims relating to: (i) your
rights with respect to the Severance Benefits and any other rights under your
Employment Agreement or any other written agreement by and between you and the
Company that survive the termination of your employment; (ii) any rights to
accrued, vested benefits that you have under the employee benefit and fringe
benefit plans, programs and arrangements of the Group; (iii) any claims that
cannot be waived by law and any claims that may arise after the date on which
you sign this Release; (iv) any rights that you have as a stockholder of the
Company or an equity holder of any member of the Group; (v) any indemnification
rights (including advancement and reimbursement of legal fees and expenses) you
may have as a former officer or director of the Company or its subsidiaries or
affiliates or coverage under directors and officers liability insurance; or (vi)
a breach of this Release by the Company.
Section 3.    Knowing and Voluntary Waiver. You expressly acknowledge and agree
that you:
(e)    Are able to read the language, and understand the meaning and effect, of
this Release;
(f)    Have no physical or mental impairment of any kind that has interfered
with your ability to read and understand the meaning of this Release or its
terms, and that your not acting under the influence of any medication, drug, or
chemical of any type in entering into this Release;
(g)    Are specifically agreeing to the terms of the release contained in this
Release because the Company has agreed to pay you the Severance Benefits in
consideration for your agreement to accept it in full settlement of all possible
claims you might have or ever have had, and because of your execution of this
Release;
(h)    Acknowledge that, but for your execution of this Release, you would not
be entitled to the Severance Benefits;
(i)    Understand that, by entering into this Release, you do not waive rights
or claims under ADEA that may arise after the date you execute this Release;

2



--------------------------------------------------------------------------------




(j)    Had or could have had [twenty-one (21)][forty-five (45)] days from the
date of your termination of employment (the “Release Expiration Date”) in which
to review and consider this Release and that if I execute this Release prior to
the Release Expiration Date, you have voluntarily and knowingly waived the
remainder of the review period;
(k)    Have not relied upon any representation or statement not set forth in
this Release or the Employment Agreement made by the Company or any of its
representatives;
(l)    Were advised to consult with your attorney regarding the terms and effect
of this Release; and
(m)    Have signed this Release knowingly and voluntarily.
Section 4.    No Suit. You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge, or lawsuit against any member of the Group regarding any of
the claims released herein. If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge, or lawsuit, you agree
that you shall cause such complaint, charge, or lawsuit to be dismissed with
prejudice and you shall pay any and all costs required in obtaining a dismissal
of such complaint, charge, or lawsuit, including without limitation the
attorneys’ fees of any member of the Group against whom I have filed such a
complaint, charge, or lawsuit. This paragraph shall not apply, however, to a
claim of age discrimination under ADEA or to any non-waivable right to file a
charge with the United States Equal Employment Opportunity Commission (the
“EEOC”); provided, however, that if the EEOC were to pursue any claims relating
to your employment with the Company, you agree that you shall not be entitled to
recover any monetary damages or any other remedies or benefits as a result and
that this Release and Section 5 of the Employment Agreement will control as the
exclusive remedy and full settlement of all such claims by you. You hereby agree
to waive any and all claims to re-employment with the Company or any other
member of the Group and affirmatively agree not to seek further employment with
the Company or any other member of the Group.
Section 5.    Company Release and Waiver of Claims.
(j)    For and in consideration of the promises set forth in Section 6 of the
Employment Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company, effective as of the
Effective Date, fully and forever releases, remises and discharges you, together
with your heirs, administrators, executors and assigns (you and each such
person, an “Employee Releasee”, and collectively, the “Employee Releasees”) from
any and all claims which the Company and its direct and indirect parents,
subsidiaries and affiliates has against you whatsoever up to the date hereof.
Notwithstanding the foregoing, this Section 5 shall not apply with respect to
(i) any rights or claims that the Company may have for a breach of the Release
by you, (ii) any claims that are based on fraud, embezzlement or material and
willful misconduct while employed as an employee of the Company or while serving
as an officer or director of the Company, to the

3



--------------------------------------------------------------------------------




extent based on facts which are not known to the Group as of the date hereof, or
(iii) any claims that may arise after the date on which this Release is signed
on behalf of the Company. For purposes of the preceding sentence, no act of
yours shall be considered willful if you believed in good faith that such act
was in the best interests of the Company or the Group.
(b)    The Company represents and warrants that the Company has not filed,
commenced or participated in any way in any complaints, claims, actions or
proceedings of any kind against you with any federal, state or local court or
any administrative, regulatory or arbitration agency or body and the Company
agrees not to file, assert or commence any complaint, claim, action or
proceeding against any Employee Releasee with any federal, state or local court
or any administrative, regulatory or arbitration agency or body with respect to
any matter from the beginning of the world to the date hereof. The Company
acknowledges and agrees that as of the Effective Date, it has no knowledge of
any facts or circumstances that give rise or could give rise to any claims
against you.
Section 6.    Successors and Assigns. The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.
Section 7.    Severability. If any provision of this Release shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect. The illegality or unenforceability of
such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Release.
Section 8.    Non-Admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of you or the
Company.
Section 9.    Governing Law. This Release shall be governed by and construed in
accordance with Federal law and the laws of the State of New York, applicable to
releases made and to be performed in that State.
Section 10.    Dispute Resolution. Arbitration will be the method of resolving
disputes under this Release. Notwithstanding the foregoing, the parties agree
that before proceeding to arbitration, they will attempt in good faith to
promptly resolve such dispute by mediation in New York, New York. The mediation
will commence within forty-five (45) days of request therefore and will be
before a single mediator selected by the Company and you from a list provided by
Judicial Arbitration and Mediation Services, Inc. (“JAMS”). If the parties are
unable to mutually select a mediator, then the mediator shall be appointed by
JAMS. If any dispute is not resolved to the satisfaction of the parties in
mediation or, unless the parties mutually agree otherwise, the dispute remains
unresolved following thirty (30) days after the commencement of the mediation,
the arbitration shall be held before a single arbitrator selected by the Company
and you from a list provided by JAMS. All arbitrations arising out of this
Release shall be conducted in New York, New York in accordance with the JAMS
rules then in effect for executive employment disputes and arbitrations. If the
Company and you cannot agree on a single arbitrator, the arbitration shall be
conducted before a panel of three arbitrators, one selected by each party hereto
and the third arbitrator

4



--------------------------------------------------------------------------------




selected by the parties’ two arbitrators from a list provided by JAMS. Any award
entered by the arbitrator shall be final, binding and nonappealable and judgment
may be entered thereon by either party in accordance with applicable law in any
court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Release or to award a remedy for a dispute involving this
Release other than a benefit specifically provided under or by virtue of this
Release. The Company shall be responsible for paying the fees and costs of the
mediator and arbitrator along with other mediation or arbitration-specific fees
(except, if applicable, your petitioner’s filing fees) and its own expenses and
you shall be responsible for your own expenses relating to the conduct of the
mediation or arbitration (including reasonable attorneys’ fees and expenses),
provided, however, the Company shall reimburse you for your costs and expenses
in connection with such contest or dispute in the event you prevail, as
determined by the arbitrator.
IN WITNESS WHEREOF, the parties hereto have executed this Release as of the date
first written above.
EMPIRE STATE REALTY TRUST, INC.
By:                        
Name:
Title:

ANTHONY E. MALKIN

5

